Title: From Mercy Otis Warren to Abigail Smith Adams, 11 July 1807
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth Ms: July 11th: 1807.—

Though your last Letter was not immediately answered, I offer no apology but my own frequent infirmity. It was, my dear Mrs Adams, a very pleasant circumstance to me, to receive an account from your own hand, of your appreciated health, nor did I find in your late letter, any marks of the shattered condition of your head, of which you complain.—Indeed, I think the bough that bends to the gale, and rises again, is sometimes invigorated and prepared to meet a fresh blast.—So, our feeble constitutions may be renewed and strengthened, after the storms that assail us have passed by.—Certainly, the head of my friend appears as intelligent as before her late attacks, and I have no doubt her heart is as firm and sincere as ever.—These combined, I hope will long delight your correspondents and improve the moral feelings in the circle of your associates.—
I am glad to hear your daughter has had agreeable tidings from her son;—no one can more easily conceive than myself, the anxiety of a mother for a beloved son drawn into danger and distress, by the deception, the cruelty, or the weakness of men.—But the stricken deer may be silent, though she can never cease to weep.—What a variegated scene has my long page of life exhibited!—The fate of my amiable neice, is one of those inscrutable events, which at once surprizes the beholder and admonishes to silent adoration and submission, while it ought to inspire a lively sense of our dependence on that Being who lends both reason and life, and has a right to resume his blessings in what time and manner he sees fit.—Dear hapless child of sorrow!—She long struggled with the storms of life, but “the winds were not always tempered to the shorn lamb.”—
I thank Mr Adams for his prompt reply to my question relative to Napoleon:—when replying, methinks I saw his brow, his air, his manner, exactly as I have usually seen it in the days of our more frequent intercourse.—Long used to hear the free expression of his opinions, it seems like a revival of old habits to which age sometimes recurs with the same relish that in youth, it tasted its cakes and sugar-plumbs.—
The permission of Bonaparte to execute judgment upon sinners, Mr Adams has displayed with energy,—but when he ceases to be the scourge of kings and of nations, I hope he is not to be thrown into the fire himself—
What may be the result to the civilized world, of the conduct of the Emperor Napoleon, is beyond the ken of human sagacity.—This singular man acts undisguised in the full face of meridian day, prompted by an ambition & by designs that are bounded by no horizon.—Yet he may be an agent in the divine hand finally to ameliorate the condition of mankind, when they have been sufficiently punished for their cruelty and crimes, to bring them back to reason and justice.—
Mr Adams asks me what I think of Colo. Burr?—a full reply to this question might lead to a longer page than he has leisure to read;—yet I will observe that I think him permitted by his Maker to exhibit to the world another instance of the abuse of superior talents.—But I will not attempt to draw his character—the fibres and cords of the heterogeneous materials which compose it are so entangled, and the tints which are discovered on the surface require a finer pencil and a more dexterous adept in the researches of human intellect, human depravity, and the capacity for virtuous improvement in the human soul, to delineate with just precision.—He is now arraigned at the bar of justice and of law, where the intricacies of his intrigues will doubtless have a clear developement;—then some faithful historic page may record his rise and his fall, and give a just portrait of his character, and an ample detail of his abilities and his crimes, of his perfidy and his fate.—
Mr Warren with myself, at all times reciprocate the expressions of regard and respect from our friends at Quincy.—I sometimes amuse myself with the fanciful idea of listening to a long political conversation between the two venerable sages, your husband and mine;—but it seems to me to resemble the fabulous dialogues of the dead.—
I am glad to see the name of your son on the conspicuous list that has determined to support the measures of Government against the insults & aggressions of the old inveterate foe of America.—Make my Compliments to him—tell him I wish him success in the honorable pledge he has given, to maintain to the last the independence of his country which his father had so considerably shared in obtaining.
I am, my dear friend, as ever, / Yrs.
Mercy Warren